Citation Nr: 0623867	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-39 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for fracture of the 
second and third toes of the left foot.

3.  Entitlement to a compensable initial evaluation for 
fracture of the left hallux.

4.  Entitlement to a compensable evaluation for post 
operative residuals of exostosis of the right heel.

5.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 2003 to May 
2004.  He also had four years of prior active service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York. 

The issue of entitlement to service connection for a skin 
disability, the issue of entitlement to a compensable 
evaluation for post operative residuals of exostosis of the 
right heel, and the issue of entitlement to a 10 percent 
evaluation based upon multiple, noncompensable, service-
connected disabilities, are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not fracture the second and third toes of 
his left foot during service and he has no current disability 
of the second and third toes of the left foot.

2.  The veteran has no deformity of the left big toe and he 
has full range of painless motion of that toe.




CONCLUSIONS OF LAW

1.  A disability of the second and third toes of the left 
foot was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for a compensable initial rating for 
fracture of the left hallux are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5280, 5281, 
5283, 5284 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act of 2000:

The Veteran's Claims Assistance Act of 2000 (VCAA), codified 
in its pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2005), and the pertinent implementing 
regulation, codified at 38 C.F.R. §  3.159 (2005), provide 
that the VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires the VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, the VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, the VA will 
attempt to obtain on behalf of the claimant.  In addition, 
the VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant pursuant to the VCAA be provided "at the 
time" of, or "immediately after," the VA's receipt of a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability for which service 
connection is sought, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  As explained below, the Board has determined that 
service connection is not warranted for the fracture of the 
second and third toes of the left foot.  Consequently, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
in not notifying him of the evidence pertinent to those 
elements.

With respect to the claim for an increased rating for 
fracture of the left hallux, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish the effective date.  However, the effective-date 
element of the claim is moot as the Board finds below that 
the preponderance of the evidence is against an increased 
rating.  Accordingly, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard.

The record reflects that the veteran was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by means of a letter 
from the agency of original jurisdiction dated in July 2004.  
The letter specifically informed him of the type of evidence 
needed to support the claims, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that the veteran's VA treatment records and 
service medical records have been obtained.  Furthermore, the 
veteran has been provided VA medical examinations.  The 
veteran has been accorded ample opportunity to present 
evidence and argument in support of the appeal.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claims.  
The Board is also unaware of any such outstanding evidence.  

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, 
the Board will address the merits of the claims.

Legal Criteria for Service Connection:

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

History and Analysis for 2nd and 3rd Toe Claim:

The veteran's service medical records reveal that in March 
2003 a tamping bar slipped out of the veteran's hands and 
landed on his left foot.  X-rays of the veteran's left foot 
in April 2003 only revealed a fracture of the big toe.  

On VA examination in April 2004 the veteran reported that his 
second and third toes had also been fractured when the 
tamping bar fell on his left foot in service. The examination 
revealed no disability of the second and third toes of the 
left foot.  A May 2004 VA X-ray examination of the left foot 
revealed residuals of a fracture to the big toe, and no other 
fractures of the left foot.  

The medical evidence fails to show that the veteran fractured 
his second and third left toes when the tamping bar fell on 
his foot during service.  The medical evidence immediately 
following the accident makes no mention of the second and 
third toes being injured.  Furthermore, the X-rays taken in 
April 2003, about seven weeks after the accident, confirm 
that the veteran's second and third left toes were not broken 
by the accident.  Additionally, the April 2004 VA examination 
report indicates that the veteran had no disability of the 
second and third left toes.

It is clear from the record that the veteran has no current 
disability of the left second and third toes.  Service 
connection can not be granted unless the veteran has a 
current disability. See Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for service connection for fracture of the 
second and third toes of the left foot.

Increased rating for residuals of a fracture of the left 
hallux:

The veteran contends that he has left big toe symptoms that 
warrant a compensable disability evaluation.  In his notice 
of disagreement he stated that he had left big toe pain when 
the weather was damp or cold, and that he believed that he 
now had arthritis of that toe.  The veteran is currently in 
receipt of a noncompensable disability evaluation for 
residuals fracture of the left great toe under 38 C.F.R. 
§ 4.71, Diagnostic Code 5284, other foot injuries.  Moderate 
residuals of foot injuries warrant a 10 percent evaluation.  
A 20 percent evaluation requires moderately severe residuals.  
A 30 percent evaluation requires severe residuals.

The April 2003 X-rays of the veteran's left foot, which were 
taken during service the month after the injury, revealed a 
healing angulated fracture of the proximal phalanx of the 
left big toe.

On VA examination in April 2004 it was noted that the 
veteran's left great toe injury during service had been 
treated conservatively.  Physical examination of the left 
great toe revealed no deformity.  The veteran had no 
tenderness of the left great toe, he had normal range of 
motion, and normal alignment of that toe.  The veteran had 
normal gait and station.  The examiner stated that the 
veteran had no residual from the toe fracture and that it did 
not give the veteran any physical impairment.  X-rays 
revealed mild displacement at a fracture in the neck of the 
proximal phalanx of the left big toe.  The X-ray report 
indicates that there was a suggestion of degenerative disease 
of the left ankle joint, but did not indicate that there was 
any arthritis of the left big toe.

Objectively, the clinical data is absent for any medical 
findings that show functional impairment as a residual of a 
fracture of the left hallux, that would equate to a moderate 
foot injury under Diagnostic Code 5284.

Contrary to the veteran's contentions, he has not been shown 
to have arthritis of the left great toe.  Furthermore, the 
medical evidence indicates that the veteran has full and 
painless motion of the left great toe.  There is no medical 
evidence of pain on motion or other functional impairment of 
the left great toe necessitating a compensable evaluation 
under 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

The Board further notes that the veteran has not been shown 
to have hallux valgus, hallux rigidus, or malunion of the 
tarsal or metatarsal bones.  Accordingly, he is not entitled 
to a compensable rating under Diagnostic Codes 5280, 5381, or 
5283.

The Board notes that this is an initial rating case, and 
consideration has been given to staged ratings since service 
connection was made effective (i.e., different percentage 
ratings for different periods of time).  Fenderson v. West, 
12 Vet. App. 119 (1999).  However, at no time since the grant 
of service connection has the residuals of left hallux 
fracture met the criteria for a compensable rating.  Thus 
staged ratings are inapplicable to this case.  Accordingly 
the preponderance of the evidence is against a compensable 
initial rating for fracture of the left hallux.


ORDER

Entitlement to service connection for fracture of the second 
and third toes of the left foot is denied.

Entitlement to a compensable initial evaluation for fracture 
of the left hallux is denied.



REMAND

The veteran seeks service connection for a skin disability.  
Service medical records during his first period of service 
show a diagnosis of eczema.  The veteran was shown to have a 
skin rash of indeterminate etiology during his last few 
months of service.  A June 2004 VA treatment record indicates 
that the veteran's skin rash had been due to scabies and that 
it had resolved with treatment.  However, the veteran's July 
2004 notice of disagreement, and his November 2004 VA Form 1-
9, both indicate that the veteran has a continuing skin 
disability.  Accordingly, a current VA examination is 
necessary to determine what skin disability the veteran may 
currently have, and the etiology of such disability.  

The veteran claims that he is entitled to a compensable 
evaluation for post operative residuals of exostosis of the 
right heel.  The April 2004 VA examination did not reveal 
disability of the right heel.  However, in July 2004, the 
veteran reported pain and bruising of the right heel.  He 
reported that he had received treatment for his right heel at 
the VA North Country Clinic in Massena, New York.  Copies of 
these treatment records should be obtained and considered to 
determine the veteran's disability rating.  38 C.F.R. 
§ 3.159(c)(2) (2005).  Since there is indication that the 
veteran's right heel disability may have increased in 
severity, a new VA examination of the right heel should be 
obtained.

The veteran also seeks a 10 percent rating for multiple 
noncompensable ratings under 38 C.F.R. § 3.324 (2005).  The 
Board notes that the veteran has not been provided VCAA 
notice of the information and evidence required for a 10 
percent rating.  The veteran must be sent proper VCAA notice 
regarding his claim for a 10 percent rating under 38 C.F.R. 
§ 3.324.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the case is REMANDED for the following action:

11.  With respect to the claims on 
appeal, the RO should provide the veteran 
VCAA notice in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005), 38 C.F.R. 
§ 3.159(b), (c), and any other applicable 
legal precedent.  With respect to the 
claim for a 10 percent rating based upon 
multiple, noncompensable, service-
connected disabilities, the RO should 
provide the appellant notice of the 
information and evidence necessary for a 
10 percent rating under 38 C.F.R. 
§ 3.324, notice of which evidence, if 
any, the claimant is expected to obtain 
and submit, and which evidence will be 
retrieved by VA, notice of what evidence 
is necessary for establishing an 
effective date, and notice that he should 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should request copies of all 
of the veteran's VA treatment records 
from the VA North Country Clinic in 
Massena, New York, dated from May 2004 to 
present.

3.  When the above actions have been 
accomplished, the RO should arrange for 
the appropriate VA examinations to 
determine the nature and extent of any 
skin and right heel disabilities present.  
All indicated tests and studies should be 
performed.  If a skin disability is 
found, the examiner should express an 
opinion as to whether the disability is 
at least as likely as not related to the 
veteran's service.  All impairment caused 
by the service-connected postoperative 
residuals of exostosis of the right heel 
should be reported in detail.  The 
rationale for all opinions expressed 
should be explained.  The claims file 
should be made available to the examiners 
for proper review of the medical history.  
The examination reports are to reflect 
whether such a review of the claims file 
was made.

3.  The RO should then review the claims 
file to ensure that the requested 
development has been completed.  The RO 
should ensure that the VA examinations 
comply fully with the above instructions, 
and if not, the RO should take corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998). 

4.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect to 
any other matter, the RO should issue a 
supplemental statement of the case for 
all issues in appellate status and inform 
the veteran of any issue with respect to 
which further action is required to 
perfect an appeal.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to any ultimate outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


